DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.
 
Response to Amendment
	Claims 1, 3, 4, and 7-15 are currently pending.  Claims 2, 5, and 6 are cancelled.  Claims 11-13 are withdrawn from further consideration as being drawn to a non-elected invention.  
The Declaration under 37 CFR 1.132 filed 10/20/22 is insufficient to overcome the rejection of claims 1, 3, 4, 7-10, 14, and 15 based upon Zhang et al and Kim et al applied under 35 U.S.C. 103 as set forth in the last Office action because:  the improvements in the lifespan characteristics of the lithium metal (shown in Table A) is not commensurate in scope with the claims.  Claim 1 recites a carbon-based thin film having a thickness of 165 nm to 330 nm.  According to the Declaration, a carbon-based thin film was deposited by RF sputtering for 20 minutes according to the conditions of Example 1 (Additional Example A).  Example 1 of the specification corresponds to a carbon thin film thickness of 20 nm which is outside of the range of 165 nm to 330 nm.  In addition, the improvements in the lifespan characteristics would have been inherent based upon the combination of Zhang et al and Kim et al because Kim et al teaches the same organosulfur compound including a thiol group and the same motivation to include the organosulfur compound as a protective layer as the present invention which is to suppress the formation of lithium dendrites.
  	Therefore, upon further consideration, claims 1, 3, 4, 7-10, 14, and 15 are rejected under the following new 103 rejection.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“Magnetron sputtering amorphous carbon coatings on metallic lithium: Towards promising anodes for lithium secondary batteries”, Journal of Power Sources, Vol. 266, May 14, 2014, pp. 43-50) in view of Kim et al (US 2004/0058232).
Regarding claims 1, 3, 4, 7-10, 14, and 15, Zhang et al discloses a lithium secondary battery comprising: a counter electrode (positive electrode), a working electrode (negative electrode), and an electrolyte solution; wherein the working electrode comprises a metallic lithium foil (lithium metal layer) formed on a copper sheet (current collector) and an amorphous carbon coating (carbon-based thin film) formed on the surface of the lithium foil and having a thickness of 110 nm; wherein the thickness of the lithium foil is 200 µm (Experimental and Fig. 1(f)).
However, Zhang et al does not expressly teach a carbon-based thin film having a thickness of 165 nm to 330 nm (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhang working electrode to include a carbon-based thin film having a thickness of 165 nm to 330 nm because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)). Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05, Section I.  As shown in Table 1 of the present application, the difference between a thickness of 110 nm and 165 nm is not of both statistical and practical significance.  Specifically, the Charge/Discharge Capacity Retention rate
at 50th Cycle of 110 nm and 165 nm is 86.9 and 87.6, respectively, and the Charge/Discharge Capacity Retention rate at 100th Cycle of 110 nm and 165 nm is 36.5 and 36.4, respectively.  So, the difference in retention rate at 50th Cycle is 0.8% and the difference in retention rate at 100th Cycle is 0.3%.  Absent evidence of unexpected results of the claimed thickness of the carbon-based thin film, the Office maintains the contention that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close.
However, Zhang et al does not expressly teach an organosulfur protective layer on one surface of the carbon-based thin film not adjoining the lithium metal layer (claim 1); wherein the organosulfur protective layer includes an organosulfur compound, and the organosulfur compound includes a thiol group-containing monomer or polymer (claim 7); wherein the organosulfur protective layer includes one or more types of compounds selected from the group consisting of 2,5-dimercapto-1,3,4-thiadiazole, bis(2-mercapto-ethyl)ether, N,N'-dimethyl-N,N'-dimercaptoethylene-diamine, N,N,N',N'-tetramercapto-ethylenediamine, 2,4,6-trimercaptotriazole, N,N'-dimercapto-piperazine, 2,4-dimercaptopyrimidine, 1,2-ethanedithiol and bis(2-mercapto-ethyl)sulfide (claim 8); wherein the organosulfur protective layer includes an electron conducting polymer (claim 9); wherein the electron conducting polymer includes one or more types of compounds selected from the group consisting of polyaniline, poly(p-phenylene), polythiophene, poly(3- alkylthiophene), poly(3-alkoxythiophene), poly(crown ether thiophene), polypyrrole, poly(dialkyl-2,2'-bipyridine), polypyridine, polyalkylpyridine, poly(2,2'-bipyridine), poly(dialkyl-2,2'-bipyridine), polypyrimidine, polydihydrophenanthrene, polyquinoline, polyisoquinoline, poly(1,2,3-benzothiadiazole), poly(benzimidazole), poly(quinoxaline), poly(2,3-diarylquinoxaline), poly(1,5-naphthyridine), poly(1,3-cyclohexadiene), poly(anthraquinone), poly(Z-methylanthraquinone), poly(ferrocene) and poly(6,6'-biquinoline) (claim 10); wherein an organosulfur compound is present in the organosulfur protective layer in an amount of 50% by weight to 100% by weight with respect to a total weight of the organosulfur protective layer (claim 15).
Kim et al teaches the concept of forming a protective layer that includes an organosulfur compound in an amount ranging from about 50 to about 100 wt% on a negative electrode; wherein the organosulfur compound contains a thio functional group; wherein examples of the organosulfur compound includes 2,5-dimercapto-1,3,4-thiadiazole, bis(2-mercapto-ethyl)ether, N,N'-dimethyl-N,N'-dimercaptoethylene-di- amine, N,N,N',N'-tetramercapto-ethylenediamine, polyethyleneimine or its derivatives such as polyethylene imine sulfide or polyethylene imine polysulfide, 2,4,6-trimercaptotriazole, N,N'-dimercapto-piperazine, 2,4-dimercaptopyrimidine, 1,2-ethanedithiol, bis(2-mercapto-ethyl) sulfide; wherein the protective layer further includes an electron conductive polymer, wherein examples of the electron conductive polymer includes  poly(aniline), poly(p-phenylene), poly(thiophene), poly(3-alkylthiophene), poly(3-alkoxythiophene), poly(crown ether thiophene), poly(pyrrole), poly(N-alkylpyrrole), poly(pyridine), poly(alkylpyridine), poly(2,2'-bipyridine), poly(dialkyl-2,2'-bipyridine)- , poly(pyrimidine), poly(dihydrophenanthrene), poly(quinoline), poly(isoquinoline), poly(1,2,3-benzothiadiazole), poly(benzimidiazole), poly(quinoxaline), 
poly(2,3-diarylquinoxaline), poly(1,5-naphthyridine), poly(1,3-cyclohexadiene), 
poly(anthraquinone), poly(Z-methylanthraquinone- ), poly(ferrocene), poly(6,6'-biquinoline) ([0025],[0026],[0028]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhang working electrode to include an organosulfur protective layer on one surface of the carbon-based thin film not adjoining the lithium metal layer, wherein the organosulfur protective layer includes an organosulfur compound such as 2,5-dimercapto-1,3,4-thiadiazole, bis(2-mercapto-ethyl)ether, N,N'-dimethyl-N,N'-dimercaptoethylene-di- amine, N,N,N',N'-tetramercapto-ethylenediamine, polyethyleneimine or its derivatives such as polyethylene imine sulfide or polyethylene imine polysulfide, 2,4,6-trimercaptotriazole, N,N'-dimercapto-piperazine, 2,4-dimercaptopyrimidine, 1,2-ethanedithiol, bis(2-mercapto-ethyl) sulfide and an electron conductive polymer such as poly(aniline), poly(p-phenylene), poly(thiophene), poly(3-alkylthiophene), poly(3-alkoxythiophene), poly(crown ether thiophene), poly(pyrrole), poly(N-alkylpyrrole), poly(pyridine), poly(alkylpyridine), poly(2,2'-bipyridine), poly(dialkyl-2,2'-bipyridine)- , poly(pyrimidine), poly(dihydrophenanthrene), poly(quinoline), poly(isoquinoline), poly(1,2,3-benzothiadiazole), poly(benzimidiazole), poly(quinoxaline), poly(2,3-diarylquinoxaline), poly(1,5-naphthyridine), poly(1,3-cyclohexadiene), poly(anthraquinone), poly(Z-methylanthraquinone- ), poly(ferrocene), poly(6,6'-biquinoline) in an amount ranging from about 50 to about 100 wt% in order to allow lithium ions to be deposited relatively evenly on the lithium metal surface resulting in the reduction of dendrite formation on the lithium metal surface of the electrode and to facilitate cation transfer across the protective layer ([0027],[0029]).

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. 
The Applicant argues that “there is no teaching or suggestion in either Zhang or Kim to include an organosulfur protective layer on the carbon-based layer.  In Kim, the protective layer (containing the organosulfur compound) is present on the lithium metal negative electrode. As disclosed in paragraph [0025] of Kim, the protective layer reduces the formation of dendrites on the lithium metal layer”.  
In response, the Office first point out that the particular arrangement of the organosulfur protective layer is not critical to the present invention.  Although Kim et al discloses an organosulfur protective layer that is present on the lithium metal layer (and not on the carbon-based thin film), one skilled in the art could have combined the claimed elements (i.e. carbon-based thin film and organosulfur protective layer) by known methods with no change to their respective functions (i.e. preventing the formation of dendritic lithium), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  Therefore, the Office maintains the contention that the modification of the Zhang anode (negative electrode) to include an organosulfur protective layer on one surface of the carbon-based thin film would have been obvious to one of ordinary skill in the art based upon the teachings of Kim et al.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729